Citation Nr: 9914550	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to VA payment or reimbursement for non-VA medical 
care administered from February 7, 1996, through February 16, 
1996, at St. Joseph Hospital.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from September 1940 to August 
1945.  

The Board notes that it appears the veteran has raised a 
claim of entitlement to service connection for a 
cardiovascular disorder assertedly due to or the result of 
his service-connected psychiatric disability.  In his 
substantive appeal dated in July 1996 and at the August 1996 
hearing before the hearing officer the veteran argued that 
his service-connected psychiatric disorder caused the 
cardiovascular disorder that resulted in the non-VA 
hospitalization for which he seeks VA reimbursement.  To date 
it does not appear that that claim of entitlement to service 
connection for a cardiovascular disorder has been 
adjudicated, nor is there of record a document that could be 
construed as a notice of disagreement with VA's failure to 
adjudicate that claim.  In the absence of a jurisdiction-
conferring Notice of Disagreement, the Board has no 
jurisdiction to decide or remand that claim, but instead 
refers it to the RO for appropriate action.  Ledford v West, 
136 F. 3d 776, 779-80 (Fed. Cir. 1998); Godfrey v. Brown, 7 
Vet. App. 398 (1995).  


REMAND

The record on appeal currently before the Board in this 
matter consists of a one-volume claims folder.  It contains 
documents relative to the veteran's various claims for VA 
benefits, among them a Statement of the Case (SOC) that 
appears to have been prepared in July 1996.  The SOC contains 
references to several documents that are not contained in the 
veteran's claims folder, but that would appear to be 
pertinent to the claim currently pending on appeal.  As a 
result, the Board does not have a copy of the claim, the 
decision on it, the veteran's notice of disagreement, or any 
of the documentation submitted in support of the claim or 
prepared by VA in response thereto prior to the July 1996 
SOC. 

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist 

the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the originating agency for the 
following development:

The originating agency should obtain the 
veteran's Medical Administration Service 
folder and associate it with the claims 
folder.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




